RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                              File Name: 05a0203p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                     X
                                                      -
 FEDEX CORPORATION; FEDERAL EXPRESS

                               Plaintiffs-Appellees, -
 CORPORATION, and Subsidiaries,
                                                      -
                                                      -
                                                          No. 03-6514

                                                      ,
          v.                                           >
                                                      -
                                                      -
                             Defendant-Appellant. -
 UNITED STATES OF AMERICA,

                                                      -
                                                     N
                       Appeal from the United States District Court
                    for the Western District of Tennessee at Memphis.
                   No. 01-02200—Samuel H. Mays, Jr., District Judge.
                                          Argued: December 6, 2004
                                  Decided and Filed: February 16, 2005*
       Before: NELSON and BATCHELDER, Circuit Judges; COLLIER, District Judge.**
                                              _________________
                                                   COUNSEL
ARGUED: Kenneth L. Greene, DEPARTMENT OF JUSTICE, TAX DIVISION, Washington,
D.C., for Appellant. Kenneth W. Gideon, SKADDEN, ARPS, SLATE, MEAGHER & FLOM, LLP,
Washington, D.C., for Appellees. ON BRIEF: Kenneth L. Greene, Randolph L. Hutter,
DEPARTMENT OF JUSTICE, TAX DIVISION, Washington, D.C., for Appellant. Kenneth W.
Gideon, Albert H. Turkus, SKADDEN, ARPS, SLATE, MEAGHER & FLOM, LLP, Washington,
D.C., Colby S. Morgan, Jr., Joseph L. Schiffhouer, Kathleen L. Chambers, FEDERAL EXPRESS
CORPORATION, Memphis, Tennessee, for Appellees.




         *
          This decision was originally issued as an “unpublished decision” filed on February 16, 2005. On April 19,
2005, the court designated the opinion as one recommended for full-text publication.
         **
          The Honorable Curtis L. Collier, United States District Judge for the Eastern District of Tennessee, sitting
by designation.


                                                          1
No. 03-6514           FedEx Corp., et al. v. United States                                   Page 2


                                       _________________
                                           OPINION
                                       _________________
        ALICE M. BATCHELDER, Circuit Judge. The United States appeals the district court’s
order granting judgment in favor of Plaintiffs-Appellees FedEx Corp. and subsidiaries (“FedEx”)
for overpayment of taxes in the amount of $66,474,287.10 plus interest thereon. FedEx, a common
carrier, paid $70,000,000 in taxes and accrued interest pursuant to an Internal Revenue Service
determination that it was required to capitalize, rather than currently deduct, expenses attributable
to off-wing maintenance of its jet aircraft engines and auxiliary power units incurred during tax
years 1993 and 1994. To perform this maintenance, technicians would remove the engine from the
aircraft, clean it, and make minor repairs. Finding that the maintenance performed on the engines
and auxiliary power units constituted incidental repairs that did not appreciably prolong the life of
the aircraft, the district court held that FedEx was entitled to deduct such maintenance costs that
were incurred during tax years 1993 through 1994 and entered a judgment compensating FedEx for
its overpayment of taxes.
        After carefully reviewing the record, the applicable law, the parties’ briefs and counsels’
arguments, we are convinced that the district court did not err. We cannot improve upon the district
court’s opinion, published at 291 F. Supp. 2d 699 (W.D. Tenn. 2003), which carefully and correctly
sets out the law governing the issues raised, and clearly articulates the reasons underlying its
decision. Issuance of a full written opinion by this court would therefore serve no useful purpose.
Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.